          Case 1:21-cr-00116-DLF Document 54 Filed 08/20/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :            Case No. 21-CR-116 (DLF)
                                    :
 WILLIAM McCALL CALHOUN,            :
                                    :
       Defendant.                   :
____________________________________:

                 CONDITIONAL NON-OPPOSITION TO DEFENDANT’S
                   SECOND MOTION TO MODIFY CONDITIONS OF
                             PRETRIAL RELEASE

       The United States, by and through the assigned Assistant United States Attorney,

conditionally non-opposes the Defendant’s Second Motion to Modify his conditions of Pre-trial

release filed at ECF document 53. The non-opposition is conditioned on the installation and/or

continued monitoring of the Defendant by means of a GPS cuff, and an additional requirement that

the Defendant document and receive prior approval from pre-trial supervision for the requested

travel and lodging only for the purposes of appearing for trial proceedings resulting from his

continued legal employment.


Respectfully submitted,

                              CHANNING D. PHILLIPS
                              ACTING UNITED STATES ATTORNEY

                              /s/ Adam Alexander
                              ADAM ALEXANDER
                              Assistant United States Attorney
                              AK Bar No. 1011057
                              U.S. Attorney’s Office for the District of Columbia
                              555 4th Street, N.W.
                              Washington, D.C. 20530
         Case 1:21-cr-00116-DLF Document 54 Filed 08/20/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, I sent a copy of the foregoing via the Court’s
electronic filing system to Jessica Sherman-Stoltz, Esq., counsel for the defendant.


                                     /s/ Adam Alexander
                                     ADAM ALEXANDER
                                     Assistant United States Attorney




                                               2
